Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/007654. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims require the same ingredients and amounts and ratios thereof. Though the copending claims recite some different properties than required by the instant claims, the content of the same ingredients and amounts and ratios thereof necessitates that the instantly claimed compositions have the same properties as those of the copending claims and vice versa.  See MPEP 2112.   Therefore, one practicing the instantly claimed inventions would practice the copending claimed inventions and vice versa.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.     Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A. The term “low molecular weight” in claim 8 is a relative term which renders the claim indefinite. The term “low molecular weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

One person’s “low molecular weight” is another’s “not low molecular weight”. It is therefore not clear what is required by the instantly claimed “low molecular weight” of the instant claim 8. The examiner notes that the instant specification, paragraph [0051] defines  “high molecular weight” polar oils. The examiner sees no such definition of what is required by “low molecular weight hydrocarbon resins. It cannot be said that low molecular weight is molecular weights less than 650 g/mole because the instant specification, paragraph [0051] is directed to oils not hydrocarbon resins. The standard of “low molecular weight” for oils and resins is expected to be different. Furthermore, there could be “mid molecular weight” compounds between the high and low molecular weight compounds and it is not specified in the instant specification where the low molecular weight compounds begin on the molecular weight scale.  It is not clear how far below high molecular weights the low molecular weights of the instant claims must be. Therefore, one cannot assume low molecular weight resins to be those having molecular weights below 650 g/mole.

The scope of the instant claim 8 is therefore not clear.

For examination purposes any molecular weight resin can be considered to be of low molecular weight.

6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8557230 Bui et al. with WO 2018/024499 Le Pape et al. being cited as evidence of the identities of Puresyn 2 and Puresyn 150 and US Pat. No. 6048463 Selvarajan et al. as evidence of the relationship between polymer concentration and molecular weight to solution viscosity.

Le Pape describes Puresyn 2 and Puresyn 150 as being non-polar, non-volatile hydrocarbon based oils at page 17, lines 30-33 and page 18, lines 14-15.

Regarding claims 1-9, 11-17:

Bui exemplifies the lip glosses of their column 14, line 55 to column 15, line 20. The 8 weight % of Kraton G1657 M falls within the scope of the instantly claimed thermoplastic block copolymer comprising styrenated blocks and its amounts according to the instant specification, paragraph [0031].

Bui, column 15, lines 17-20 defines the exemplified Puresyn 2 and Puresyn 150 as being hydrogenated polydecenes. These hydrogenated polydecene oils fall within the scope of the instantly claimed non-polar oil. See the instant specification, paragraph [0040], noting the hydrogenated polydecene.

Bui, column 14, lines 60-65 exemplifies the use of isopropyl palmitate, which falls within the scope of the instantly claimed polar oil according to the instant specification, paragraph [0046].

The weight ratio of non-polar oil to polar oil in Bui’s Example 1 is 3.66 and 6.38 for Examples 2 and 3.

The instant claims recite “comprising” and are therefore open to the additional components of Bui. The instant specification also generally describes some of the additional components used by Bui.

But is silent regarding the Zero Shear Viscosity at 32° C, Critical Shear Rate, and Normal Stress of the instant claims.   

The examples of Bui use 24 weight % Regalite R1100. This is significantly more than the amounts thereof described in the instant specification, paragraphs [0059] and [0060]. The additional resin is expected to increase the viscosity of the overall composition based on considerations understood by the ordinary skilled artisan including the definition of “visocosity average molecular weight” and the relationship between solution viscosity and polymer molecular weight indicated by the Mark-Houwink-Sakurada equation as described in Selvarajan et al. at column 11, lines 1-15. The viscosity increases with increasing polymer content and with increasing molecular weight of the polymer, as would have been understood by the ordinary skilled artisan reading this discussion in Selvarajan.

Bui does not exemplify the above compositions without the Regalite R1100 or with amounts thereof within those described in the instant specification. It would be expected that the Regalite R1100 signficantly increases the viscosities and properties related thereto of the exemplified compositions of Bui.

Bui, column 3, lines 52-57 encompasses the exemplified 8 weight % of Kraton G1657 M broadly. Bui, column 6, lines 10-26 and column 7, lines 4-13 and lines 30-41 show the use of higher amounts of the hydrogenated polydecenes and isopropyl palmitate of Bui’s examples.

Bui, column 4, lines 57-67 shows Regalite R1100 to be tackifier. Bui, column 5, lines 7- 18 shows the use of amounts of Regalite R1100 which approach 0 weight %.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to minimize the amounts of Regalite R1100 by replacing it with the liquids of Bui’s examples because Bui encompasses the amounts of Kraton G1657 M which are exemplified and higher amounts of the liquid components of their examples in their general disclosure, Bui, column 1, lines 16-19 discloses minimizing the amounts of high molecular weight polymers having a high viscosity in order to make lip treatments more comfortable to apply and less tacky, the minimization of the tackifier component Regalite R1100 would have been expected to reduce tackiness and composition viscosity and thereby improve the application comfort.

The above discussed composition would appear to have a zero shear viscosity at 32° C, Critical Shear Rate, and Normal Stress within the broad ranges thereof of the instant claims because it contains the same ingredients and amounts, viscosity and shear properties related to viscosity are predictable to the ordinary skilled artisan based on ingredients and their amounts, and adjusting viscosity and shear properties related thereto to give the desired properties of tack and application comfort is within the ability of the ordinary skilled artisan considering the totality of the teachings of Bui, particularly with Bui, column 1, lines 16-19. See MPEP 2144.05, IL B.

The composition of Bui’s examples discussed above contains ingredients having similar polarities, aromatic ring contents, because the Kraton G1657 M of Bui is a styrenic block copolymer of the instant claims, and viscosities to the compositions discussed in the instant specification. Bui’s compositions appear to have similar properties to the instantly claimed compositions. See Bui, column 1, lines 16-19 and column 7, lines 13-19, noting the effects of viscosity on flor and leveling of the lip treatment composition during application which clearly affects its ability to fill in lip lines. It appears that the instantly claimed Zero Shear viscosity, Critical Shear Rate, and Normal Stress are necessarily possessed by the compositions of Bui because the properties attributed thereto by the instant specification’s descriptions of these properties appear to be required by the properties described for Bui’s compositions. The compositions of Bui have similar components as the instantly claimed compositions, as discussed above. They are therefore expected to have similar thixotropies. Thixotropy is an indication of the effects of high and low shear on the compositions viscosities. The abilities of Bui’s compositions to give the properties discussed at Bui, column 1, lines 6-22, column 7, lines 13-19, and column 14, lines 17-19 and 27-44, further indicate that Bui’s compositions have the instantly claimed Zero Shear Viscosity, Critical Shear Rate, and Normal Stress according to the instant specification’s discussions of these properties.

For the above reasons, it would have been expected that the compositions of Bui necessarily and inherently possess the instantly claimed Zero Shear Viscosity, Critical Shear Rate, and Normal Stress. See MPEP 2112.

The component of claim 8 is optional and therefore not required. 

The Regalite R1100 of Bui’s example falls within the scope of the instant claim 9.

The additional components of Bui’s examples and their amounts falls within the scope of the instant claim 13.

The compositions of Bui require no water which falls within the scope of the instant claim 14.

The concentration of the compositions of Bui discussed above are not at least 12%.  Therefore, these compositions of Bui are not required to have the limitations recited in the instant claim 15, noting “if the concentration by weight of thermoplastic block copolymer comprising styrenated blocks is at least 12%”.

According to the instant specification, paragraphs [0030] and [0031], Kraton G1657 of Bui falls within the scope of the instant claim 16.

The instant specification, paragraph [0046] shows Bui’s exemplified isopropyl palmitate to fall within the scope of the instant claim 17.


Regarding claim 10:

Bui does not exemplify the particulars of the instant claim 10.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use components and amounts thereof falling within the scope of the instant claim 10 in the compositions of Bui because Bui discloses using shine enhancing agents, including pentaerythrityl tetraoleate, in amounts up to 40 weight % in their compositions and the instantly claimed amounts of pentaerythrityl tetraoleate in the compositions of Bui would have been expected to give Bui’s compositions predictable shine and viscosity related properties.

The molecular weight of pentaerythrityl tetraoleate is about 1193.9 g/mole.

Regarding claim 18:

Application of the compositions discussed above to lips, as indicated by Bui referencing their compositions for use on lips, gives the method of the instant claim 18.


8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762